DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I, claims 1-14, in the reply filed on 05 April 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05 April 2021.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The instant claims recite a generic placeholder that is coupled with functional language. However, there is sufficient structure to perform the recited function and the generic placeholder is preceded by a structural modifier. Therefore the claims are not being interpreted under 112(f) or sixth paragraph. Because these claim limitations are not being interpreted under 35 U.S.C. not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitations do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 10, 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murasato (US 2018/0067392 A1).
Regarding claim 1, Murasato discloses an imprint apparatus 100 for forming a pattern of an imprint material on a substrate S using a mold M having a mesa 140 including a pattern region 110 where a pattern and a mark are formed (FIG. 1; ¶¶ 29-30), comprising:
an alignment optical scope 11 (FIG. 1; ¶ 30), 


the illumination system includes a light blocking portion 31, equated with the claimed limiter, capable of limiting incidence of the illumination light to a side of the mesa, a ridge line of the mesa, and an outer region of the side (¶ 42; FIG. 1, 5).
Regarding claim 2, Murasato discloses the limiter 31 is capable of preventing the illumination light from directly entering the side, the ridge line, and the outer region (FIG. 4-5).
Regarding claim 3, Murasato discloses the limiter 31 is capable of reducing the illumination light entering the side, the ridge line, and the outer region (FIG. 4-5).
Regarding claim 4, Murasato discloses the illumination system further includes a driving mechanism 32 capable of driving the limiter so as to change a region of the mold where the illumination light enters (¶ 29; FIG. 1, 4-5).
Regarding claim 5, Murasato discloses the limiter includes a plurality of movable members 310 or 312, and the driving mechanisms 321 or 322 drive the plurality of movable members (FIG. 5; ¶ 42).
Regarding claim 6, Murasato discloses moving stages 2 and 3 equated with the claimed adjustment mechanism, capable of adjusting a field of view of the detecting system (¶ 45), 
wherein the driving mechanism 32 is capable of driving the limiter 31 to limit the incidence of the illumination light to the side, the ridge line, and the outer region in a state in which the adjustment mechanism adjusts the field of view so that the mark of the mesa is included in the field of view (¶¶ 30, 45; FIG 1, 5).
Regarding claim 10, Murasato discloses the detecting system 15 is configured so that a shadow formed by the limiter is included in a field of view of the detecting system (FIG. 4; ¶ 45).

an alignment optical scope 11 (FIG. 1; ¶ 30), 
wherein the alignment optical system includes a light source 6, equated with the claimed illumination system, configured to illuminate the mark with illumination light (¶ 30) and a camera 15, equated with the claimed detecting system, capable of detecting an image of the mark illuminated by the illumination system (¶ 30), and moving stages 2 and 3 equated with the claimed adjustment mechanism, capable of adjusting a field of view of the detecting system (¶ 45), 
the illumination system includes a light blocking portion 31, equated with the claimed limiter, capable of limiting incidence of the illumination light entering the mold, and a driving mechanism 32 capable of driving the limiter so as to change a region of the mold where the illumination light enters (¶¶ 29, 42; FIG. 1, 4-5), and 
the driving mechanism 32 drives the limiter 31 to limit the incidence of the illumination light to the side, the ridge line, and the outer region in a state in which the adjustment mechanism adjusts the field of view so that the mark of the mesa is included in the field of view (¶¶ 30, 45; FIG 1, 5).
Regarding claim 13, Murasato discloses the driving mechanism 32 is capable of driving the limiter 31 to limit incidence of the illumination light to a side of the mesa, a ridge line of the mesa, and an outer region of the side (FIG 1, 4-5).
Regarding claim 14, Murasato discloses an imprint apparatus 100 for forming a pattern of an imprint material on a substrate S using a mold M having a mesa 140 including a pattern region 110 where a pattern and a mark are formed (FIG. 1; ¶¶ 29-30), comprising:
an alignment optical scope 11 (FIG. 1; ¶ 30), 

the illumination system includes a light blocking portion 31, equated with the claimed limiter, capable of limiting incidence of the illumination light entering the mold (FIG. 1, 5; ¶ 42), and 
the detecting system 15 is configured so that a shadow formed by the limiter is included in a field of view of the detecting system (FIG. 4; ¶ 45).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Murasato (US 2018/0067392 A1) as applied to claim 1 above, further in view of Auerbach et al. (Serrated-aperture apodizers for high-energy laser systems).
Murasato does not appear to expressly disclose details of the limiter’s edge structure.
However, Auerbach discloses serrated apertures (title; Fig. 1, 4) to reduce diffraction ripples at the edges of the aperture (p. 3179 Introduction) having a triangular-wave shape (Fig. 2, 4) which effectively reduces transmission at the edge (Fig. 1, 3, 5).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the limiter of Murasato to include the serrated edge of Auerbach, in order to reduce diffraction ripples and provide a smooth tapered edge profile to the beam (Auerbach § Introduction).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Murasato (US 2018/0067392 A1) as applied to claim 1 above, further in view of Yaegashi (JP 2017-22243 A).
Murasato does not appear to expressly disclose a second light source.

At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the apparatus of Murasato to include the light sources of Yaegashi, in order to optically separate the provide the softening, curing, and alignment light in a manner known in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626.  The examiner can normally be reached on M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/BENJAMIN A SCHIFFMAN/Primary Examiner, Art Unit 1742